DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sonderegger et al. (US 4,519,254).  
Sonderegger teaches:
1. 	A pressure sensor comprising (See fig. 2, reproduced below):

    PNG
    media_image1.png
    648
    438
    media_image1.png
    Greyscale
a housing (1, 3) including a tubular tip portion (3);
a pressure measuring part including a piezoelectric substance (8) while being accommodated in the housing (1, 3);
a diaphragm (5) including a flexible plate-shaped section (5) fixed to an inner side of the tubular tip portion (3) and a rod section (which may be long or short) interposed between the flexible plate-shaped section (5) and the pressure measuring part (8); and
a heat shield plate (17) held on the inner side of the tubular tip portion (3) to shield the diaphragm (5) from a pressure medium (Col. 5, lines 35-40: “For the purpose of protection against thermal overloads, the membrane portion 5 can be protected with replaceable thermoprotection inserts 17”).
2. 	The pressure sensor according to claim 1, wherein the tubular tip portion (3) includes an annular tip portion that defines an opening having a reduced diameter at a tip thereof, and
the heat shield plate (17) is held by the annular tip portion 3 (as evident from fig. 2).

3. 	The pressure sensor according to claim 2, wherein the annular tip portion (3) is formed by folding an opening edge region of the tubular tip portion (3) inward (as evident from fig. 2.  Also, please note that the claim appears to recite a method of making, which is irrelevant to the pressure sensor being claimed.  Sonderegger meets the claim regardless of how the pressure sensor is made.  The claim fails to recite any further structure of the pressure sensor). 

4. 	The pressure sensor according to claim 1, wherein the heat shield plate (17) is held to come in contact with the flexible plate-shaped section (5) with no load (and/or with no pre-load between the heat shield plate 17 and the diaphragm 5.  Any such pre-load would appear necessary and require unnecessary/additional work to make the sensor) or faces the flexible plate-shaped section (5) with a predetermined play gap therebetween in a state in which a pressure of a pressure medium is not received.

5. 	The pressure sensor according to claim 4, wherein the play gap is set to be in a range of a plate thickness or less of the heat shield plate (Sonderegger meets both claims 4 and 5 since claim 5 fails to recite any further limitation/structure to claim 4, which doesn’t require a play gap between the heat shield plate 17 and the flexible plate-shaped section 5).

6. 	The pressure sensor according to claim 1, wherein the tubular tip portion (3) is formed in a cylindrical shape,
the flexible plate-shaped section (5) is formed in a disk shape disposed on an inner side of the tubular tip portion (3), and
the heat shield plate (17) is formed in a disk shape having an outer diameter smaller than an inner diameter of the tubular tip portion 3 (as evident form fig. 2).

7. 	The pressure sensor according to claim 1, wherein the tubular tip portion (3) includes a first tubular section, a second tubular section disposed on a tip side of the first tubular section and having a wall thickness smaller than that of the first tubular section, and a stepping surface formed on a boundary between the first tubular section and the second tubular section, the flexible plate-shaped section (5) is fixed to the stepping surface, the second tubular section includes an annular tip portion that defines an opening having a reduced diameter at a tip thereof, and the heat shield plate (17) is held by the annular tip portion 3 (as shown in fig. 2, reproduced again below).

    PNG
    media_image2.png
    702
    597
    media_image2.png
    Greyscale

8. 	The pressure sensor according to claim 7, wherein the annular tip portion (3) is constituted by a coupling member (3) coupled to the housing (1, 3) to define the second tubular section (as seen in fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sonderegger et al. in view of Baumgartner et al. (AT 518650 A4).
Sonderegger teaches the pressure sensor according to claim 1, but is silent about:  wherein the pressure measuring part includes a first electrode, the piezoelectric substance (8) and a second electrode, which are sequentially laminated from a tip side of the tubular tip portion, and the diaphragm (5) functions as the first electrode.
Baumgartner teaches a pressure sensor, wherein a pressure measuring part includes a first electrode (9), the piezoelectric substance (4) and a second electrode (8), which are sequentially laminated from a tip side of a tubular tip portion, and a diaphragm functions (5, 9) as the first electrode 9 (as sheen in fig. 1, reproduced below; Abstract.  Note that, although Baumgartner doesn’t expressly states element 9 being an electrode, it is well known that piezoelectric pressure sensing requires two electrodes for measuring a voltage across a piezoelectric substance 4 in a axial direction when the piezoelectric substance 4 is compressed in the axial direction by a pressure.  As appears in fig. 1, the diaphragm 5, 9 functioning as the first electrode 9 would be grounded to a cylinder head whose cylinder pressure is to be measured.  Evidently, aligning with the present invention, the first electrode 9 would be a grounded electrode 9.  The voltage across the piezoelectric substance 8 would be an electrical potential difference between the grounded electrode 9 and the ungrounded/floating second electrode 8).

    PNG
    media_image3.png
    1117
    524
    media_image3.png
    Greyscale


It would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply Baumgartner teaching to Sonderegger pressure sensor by having the pressure measuring part includes a first electrode, the piezoelectric substance (8) and a second electrode, which are sequentially laminated from a tip side of the tubular tip portion, and the diaphragm (5) functions as the first electrode, for measuring a voltage across the piezoelectric substance (8) in a axial direction when the piezoelectric substance (8) is compressed in the axial direction by a pressure.  
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        May 30, 2022